EXHIBIT 13 The York Water Company – 2008 Annual Report Table of Contents Highlights of Our 193rd Year 2 Shareholder Information 3 Management’s Discussion and Analysis 4 Management’s Report on Internal Control Over Financial Reporting 15 Report of Independent Registered Public Accounting Firm on Internal Control Over Financial Reporting 16 Report of Independent Registered Public Accounting Firm 17 Balance Sheets 18 Statements of Income 20 Statements of Common Stockholders’ Equity and Comprehensive Income 21 Statements of Cash Flows 22 Notes to Financial Statements 23 Highlights of Our 193rd Year (In thousands of dollars, except per share amounts) Summary of Operations For the Year 2008 2007 2006 2005 2004 Water operating revenue $32,838 $31,433 $28,658 $26,805 $22,504 Operating expenses 18,094 17,269 15,754 14,017 12,595 Operating income 14,744 14,164 12,904 12,788 9,909 Interest expense 4,112 3,916 3,727 3,423 2,132 Gain on sale of land - 743 Other income (expenses), net (573) (142) 110 (149) (168) Income before income taxes 10,059 10,106 9,287 9,216 8,352 Income taxes 3,628 3,692 3,196 3,383 3,051 Net income $ 6,431 $ 6,414 $ 6,091 $ 5,833 $ 5,301 Per Share of Common Stock Book value $6.14 $5.97 $5.84 $4.85 $4.65 Basic earnings per share .57 .57 .58 .56 .53 Dividends .489 .475 .454 .424 .394 Weighted average number of shares outstanding during the year 11,298,215 11,225,822 10,475,173 10,359,374 9,937,836 Utility Plant Original cost, net of acquisition adj. $245,249 $222,354 $202,020 $181,756 $163,701 Construction expenditures * 24,438 18,154 20,678 15,562 25,689 Other Total assets $240,442 $210,969 $196,064 $172,296 $156,066 Long-term debt including current maturities 86,353 70,505 62,335 51,874 51,913 *Expenditures have been changed from accrual basis to cash basis for all years presented. For Management's Discussion and Analysis of Financial Condition and Results of Operations, please refer to page 4. Back to Table of Contents Page 2 Shareholder Information Market for Common Stock and Dividends The common stock of The York Water Company is traded on the NASDAQ Global Select Market (Symbol “YORW”). Quarterly price ranges and cash dividends per share for the last two years follow: 2008 2007 High Low Dividend* High Low Dividend* 1st Quarter $16.28 $14.19 $0.121 $18.15 $16.12 $0.118 2nd Quarter 16.50 14.51 0.121 18.55 16.60 0.118 3rd Quarter 15.00 6.23 0.121 18.40 16.70 0.118 4th Quarter 13.31 10.25 0.126 17.30 15.45 0.121 *Cash dividends per share reflect dividends declared at each dividend date. Prices listed in the above table are sales prices as listed on the NASDAQ Global Select Market. Shareholders of record (excluding individual participants in securities positions listings) as of December 31, 2008 numbered approximately 1,485. Dividend Policy Dividends on the Company's common stock are declared by the Board of Directors and are normally paid in January, April, July and October.Dividends are paid based on shares outstanding as of the stated record date, which is ordinarily the last day of the calendar month immediately preceding the dividend payment. The dividend paid on the Company’s common stock on January 15, 2009 was the 552nd consecutive dividend paid by the Company.The Company has paid consecutive dividends for its entire history, since 1816.The policy of our Board of Directors is currently to pay cash dividends on a quarterly basis.The dividend rate has been increased annually for twelve consecutive years.The Company’s Board of Directors declared dividend number 553 in the amount of $0.126 per share at its January 2009 meeting.The dividend is payable on April 15, 2009 to shareholders of record as of February 27, 2009.Future cash dividends will be dependent upon the Company’s earnings, financial condition, capital demands and other factors and will be determined by the Company’s Board of Directors.See Note 4 to the Company’s financial statements included herein for restrictions on dividend payments. Financial Reports and Investor Relations Shareholders may request, without charge, copies of the Company’s financial reports, including Annual Reports, and Forms 8-K, 10-K and 10-Q filed with the Securities and Exchange Commission (SEC).Such requests, as well as other investor relations inquiries, should be addressed to: Kathleen M. Miller The York Water Company (717) 845-3601 Chief Financial Officer P. O. Box 15089 (800) 750-5561 York, PA17405-7089 kathym@yorkwater.com YORW on the Internet The Annual Report as well as reports filed with the SEC and other information about the Company can be found on the Company's website at: www.yorkwater.com. Back to Table of Contents Page 3 Management's Discussion and Analysis of Financial Condition and Results of Operations (In thousands of dollars, except per share amounts) Forward-looking Statements This Annual Report contains certain matters which are not historical facts, but which are forward-looking statements.Words such as "may," "should," "believe," "anticipate," "estimate," "expect," "intend," "plan" and similar expressions are intended to identify forward-looking statements.The Company intends these forward-looking statements to qualify for safe harbor from liability established by the Private Securities Litigation Reform Act of 1995.These forward-looking statements include certain information relating to the Company’s business strategy; statements including, but not limited to: · expected profitability and results of operations; · goals, priorities and plans for, and cost of, growth and expansion; · strategic initiatives; · availability of water supply; · water usage by customers; and · ability to pay dividends on common stock and the rate of those dividends. The forward-looking statements in this Annual Report reflect what the Company currently anticipates will happen.What actually happens could differ materially from what it currently anticipates will happen.The Company does not intend to make any public announcement when forward-looking statements in this Annual Report are no longer accurate, whether as a result of new information, what actually happens in the future or for any other reason.Important matters that may affect what will actually happen include, but are not limited to: · changes in weather, including drought conditions; · levels of rate relief granted; · the level of commercial and industrial business activity within the Company's service territory; · construction of new housing within the Company's service territory and increases in population; · changes in government policies or regulations; · the ability to obtain permits for expansion projects; · material changes in demand from customers, including the impact of conservation efforts which may impact the demand of customers for water; · changes in economic and business conditions, including interest rates, which are less favorable than expected; · the ability to obtain financing; and · other matters set forth in Item 1A, “Risk Factors,” of the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. Back to Table of Contents Page 4 Overview The Company is the oldest investor-owned water utility in the United States and is duly organized under the laws of the Commonwealth of Pennsylvania.The Company has operated continuously since 1816.The business of the Company is to impound, purify to meet or exceed safe drinking water standards and distribute water.The Company operates within its franchised territory, which covers 39 municipalities within York County, Pennsylvania and seven municipalities within Adams County, Pennsylvania.The Company is regulated by the Pennsylvania Public Utility Commission, or PPUC, in the areas of billing, payment procedures, dispute processing, terminations, service territory, debt and equity financing and rate setting.The Company must obtain PPUC approval before changing any practices associated with the aforementioned areas.Water service is supplied through the Company's own distribution system.The Company obtains its water supply from both the South Branch and East Branch of the Codorus Creek, which together have an average daily flow of 73.0 million gallons per day.This combined watershed area is approximately 117 square miles.The Company has two reservoirs, Lake Williams and Lake Redman, which together hold up to approximately 2.2 billion gallons of water.The Company has a 15-mile pipeline from the Susquehanna River to Lake Redman which provides access to an additional supply of 12.0 million gallons of untreated water per day.As of December 31, 2008, the Company's average daily availability was 35.0 million gallons, and daily consumption was approximately 18.3 million gallons.The Company's service territory had an estimated population of 176,000 as of December 31, 2008.Industry within the Company’s service territory is diversified, manufacturing such items as fixtures and furniture, electrical machinery, food products, paper, ordnance units, textile products, air conditioning systems, barbells and motorcycles. The Company's business is somewhat dependent on weather conditions, particularly the amount of rainfall.The Company has minimum customer charges in place which are intended to cover fixed costs of operations under all likely weather conditions; however, increased rainfall and a sluggish economy have combined to reduce per capita consumption by commercial, industrial and residential customers by approximately 4.1% as of December 31, 2008 compared to December 31, The Company’s business does not require large amounts of working capital and is not dependent on any single customer or a very few customers.In 2008, operating revenue was derived from the following sources and in the following percentages: residential, 63%; commercial and industrial, 29%; and other, 8%, which is primarily from the provision for fire service.Increases in revenues are generally dependent on the Company’s ability to obtain rate increases from regulatory authorities in a timely manner and in adequate amounts and to increase volumes of water sold through increased consumption and increases in the number of customers served. During the five-year period ended December 31, 2008, the Company has maintained an increasing growth in number of customers and distribution facilities as demonstrated by the following chart: 2008 2007 2006 2005 2004 Average daily consumption (gallons per day) 18,298,000 19,058,000 18,769,000 18,657,000 18,116,000 Miles of mains at year-end 884 845 817 786 752 Additional distribution mains installed/acquired (ft.) 206,140 147,803 159,330 212,702 114,658 Number of customers at year-end 61,527 58,890 57,578 55,731 53,134 Population served at year-end 176,000 171,000 166,000 161,000 158,000 Back to Table of Contents Page 5 Performance Measures Company management uses financial measures including operating revenues, net income, earnings per share and return on equity to evaluate its financial performance.Additional statistical measures including number of customers, customer complaint rate, annual customer rates and the efficiency ratio are used to evaluate performance quality.These measures are calculated on a regular basis and compared with historical information, budget and the other publicly-traded water companies. The efficiency ratio, which is calculated as net income divided by revenues, is used by management to evaluate its ability to keep expenses in line.Over the five previous years, our ratio averaged 21.7%.In 2008, the ratio fell to 19.6%.One of the reasons for the decline was reduced per capita water usage by our customers which caused revenues to decline, but not expenses.Another reason for the decline in our efficiency ratio was increased expenses, some of which had not yet been included in rates charged to customers.Our supplemental retirement expenses were substantially higher in 2008 due to some changes made to comply with new regulations.These expenses are not and can not be included in rates charged to customers.Effective October 9, 2008, the PPUC authorized an increase in rates which will allow some of the increased expenses such as labor and power to be recovered.Management continues to look for ways to decrease expenses and increase efficiency as well as to file for rate increases promptly when needed. Results of Operations 2008 Compared with 2007 Net income for 2008 was $6,431, an increase of $17, or 0.3%, from net income of $6,414 for 2007.The primary contributing factors to the increase in net income were higher water operating revenues partially offset by increased operating and supplemental retirement expenses. Water operating revenues for the year increased $1,405, or 4.5%, from $31,433 for 2007 to $32,838 for 2008.The primary reasons for the increase in revenues were a rate increase effective October 9, 2008, an increased distribution surcharge through the first three quarters and growth in the customer base.The average number of customers served in 2008 increased as compared to 2007 by 993 customers, from 58,490 to 59,483 customers due to growth in the Company’s service territory.The total number of customers added during the year was approximately 2,600 with approximately 250 of those customers added in November due to the Asbury Pointe acquisition and approximately 1,800 customers added in December due to the West Manheim acquisition.Despite this increase in customers, the total per capita volume of water sold in 2008 decreased compared to 2007 by approximately 4.1%.Reduced consumption is attributed to a sluggish economy and increased rainfall.The Company expects revenues to continue to increase as a result of the new customers acquired at the end of 2008, and the full year’s impact of the rate increase granted in October 2008.Drought warnings or restrictions as well as regulatory actions could impact results. Operating expenses for the year increased $825, or 4.8%, from $17,269 for 2007 to $18,094 for 2008.Higher depreciation expense of approximately $395 due to increased plant investment, increased health insurance costs of approximately $136, higher banking fees of approximately $103 related to lockbox processing and credit enhancement, increased pension expense of approximately $96 and higher salaries of approximately $87 due to wage increases were the principal reasons for the increase.Higher power costs, legal fees, realty taxes, transportation costs, director fees and other expenses aggregating approximately $353 also added to the increase.The increase in expenses was partially offset by lower software support expenses of approximately $209, reduced chemical expenses of approximately $89 and lower shareholder costs of approximately $47.Depreciation expenses are expected to continue to rise due to the level of plant investment in 2008.Pension expenses are expected to increase by approximately $300, and other operating expenses are expected to increase at a moderate rate as costs to serve additional customers and to extend our distribution system continue to rise. Back to Table of Contents Page 6 Interest expense on long-term debt for 2008 increased $450, or 11.0%, from $4,095 for 2007 to $4,545 for 2008.The primary reasons for the increase were an increase in the amount of long-term debt outstanding and increased borrowings under the Company’s committed line of credit to fund operations and construction.The increased long-term debt outstanding is due to new debt issued on October 15, 2008 in the aggregate principal amount of $15,000. Borrowings under our committed line of credit averaged $10,130 in 2008 and $3,105 in Interest expense on short-term debt for 2008 was $165 higher than 2007 due to an increase in short-term borrowings partially offset by a reduction in rates.The average short-term debt outstanding was $5,997 for 2008 and $793 for 2007.The average interest rate on short-term debt was 3.61% for 2008 compared to 5.96% for 2007. Allowance for funds used during construction increased $419, from $228 in 2007 to $647 in 2008, due to an increased volume of construction expenditures.Eligible 2008 construction expenditures included an investment in a large water treatment replacement and expansion project and a main extension to West Manheim Township.The 2009 allowance is expected to be lower than 2008 due to a planned lower volume of eligible construction. Other expenses, net for 2008 increased by $431 as compared to 2007 due primarily to higher supplemental retirement expenses of approximately $479.The additional expense resulted from changes to the plans to make them compliant with Internal Revenue Code Section 409A offset by a reduction in the discount rate used in recording the present value of the benefits.The increase in expenses was also partially offset by higher interest income in 2008 of approximately $53 on water district notes receivable.Interest income on water district notes receivable in the first nine months of 2007 included a negative adjustment (expense) due to the recalculation of a note.Decreased charitable contributions of approximately $25 also reduced other expenses. Federal and state income taxes for 2008 decreased by $64, or 1.7%, compared to 2007 primarily due to a decrease in taxable income.The Company’s effective tax rate was 36.1% in 2008 and 36.5% in 2007. 2007 Compared with 2006 Net income for 2007 was $6,414, an increase of $323, or 5.3%, from net income of $6,091 for 2006.On a per share basis, earnings were down by $0.01 for the year reflecting the increase in net income offset by a 7.2% increase in the average number of common shares outstanding.The increase in the number of shares outstanding was primarily a result of the 739,750 additional shares issued by the Company in a public offering in December 2006.The primary contributing factors to the increase in net income were higher water operating revenues partially offset by increased operating expenses. Water operating revenues for the year increased $2,775, or 9.7%, from $28,658 for 2006 to $31,433 for 2007.The primary reason for the increase in revenues was a 9.2% rate increase effective September 15, 2006.The average number of customers served in 2007 increased as compared to 2006 by 1,793 customers, from 56,697 to 58,490 customers, due to growth in the Company’s service territory and the Abbottstown Borough water system acquisition on January 5, 2007.Despite this increase in customers, the total per capita volume of water sold in 2007 decreased compared to 2006 by approximately 1.2% due to reduced consumption in our service territory.The Company’s service territory was on drought watch, which calls for a voluntary reduction in water use of 5%, during the months of August and October through December 2007.This had a small negative impact on revenues. Back to Table of Contents Page 7 Operating expenses for the year increased $1,515, or 9.6%, from $15,754 for 2006 to $17,269 for 2007.Higher depreciation expense of approximately $705 due to increased plant investment, higher salaries of approximately $647 due to increased rates and additional employees and increased pension expense of approximately $248 were the principal reasons for the increase.Higher electric costs, increased maintenance at the filter plant and higher chemical expense aggregating approximately $260 also added to the increase.The increase was partially offset by lower internal control compliance costs, reduced realty and capital stock taxes and increased capitalized overhead aggregating approximately $468. Interest expense on long-term debt increased $545, or 15.4%, from $3,550 for 2006 to $4,095 for 2007, due primarily to an increase in the average amount of long-term debt outstanding.The Company issued tax-exempt debt through the York County Industrial Development Authority, or YCIDA, in the amount of $10,500 in October 2006. The proceeds of the bond issuance were used to pay down a portion of the Company’s short-term borrowings.Increased borrowings under the Company’s committed line of credit to fund operations and construction added to the increase. Interest expense on short-term debt for 2007 was $566 lower than 2006 due to a decrease in short-term borrowings used to fund operations and construction expenditures.The average short-term debt outstanding in 2007 and 2006 was $793 and $10,453, respectively. Allowance for funds used during construction decreased $210, from $438 for 2006 to $228 for 2007, due to a decrease in construction expenditures that were eligible for interest.Construction in 2006 included expenditures for large projects such as the main extension to Abbottstown and the enterprise software system. Other expenses, net increased by $252 in 2007 as compared to 2006 primarily due to reduced interest income on water district notes receivable because of a reduction in the note balance.Increased charitable contributions, many eligible for tax credits, added to the increase. Federal and state income taxes increased by $496, or 15.5%, primarily due to higher taxable income.The Company’s effective tax rate was 36.5% in 2007 and 34.4% in 2006. Rate Developments From time to time the Company files applications for rate increases with the PPUC and is granted rate relief as a result of such requests.The most recent rate request was filed by the Company on May 16, 2008, and sought an increase of $7,086, which would have represented a 19.6% increase in rates.Effective October 9, 2008, the PPUC authorized an increase in rates designed to produce approximately $5,950 in additional annual revenues.The Company does not expect to file a base rate increase request in 2009. Acquisitions On January 5, 2007, the Company closed the acquisition of the water system of Abbottstown Borough which served approximately 400 customers in Adams County, Pennsylvania.The purchase price of approximately $900 was less than the depreciated original cost of these assets.The Company has recorded a negative acquisition adjustment of approximately $131 and is amortizing this credit over the remaining life of the acquired assets.The purchase was funded through internally-generated funds and short-term borrowings.The Company began serving the customers of Abbottstown Borough in January 2007. Back to Table of Contents Page 8 On May 16, 2007, the Company announced that it had entered into an agreement to acquire the water system of West Manheim Township in York County,
